Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Applicants' amendments and arguments filed in their response dated 06/22/2022 are acknowledged. In said response dated 06/22/2022, applicants’ have amended claims 20-21, 24, 32, 35 and 37 and added a new claim 38. and added a new claim 38. Thus, amended claims 1-3, 6-11, 13-15, 20-21, 23-25, 27, 29-30, 32-35 and 37-38 are pending in this application; amended claims 20-21, 24-25, 29-30, 32-35 and 37-38 (reading on the elected subject-matter) are now under consideration for examination; non-elected invention/claims 1-3, 6-11, 13-15, 23 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Objections and rejections not reiterated from previous action are hereby withdrawn. 
Withdrawn-Claim Rejections: 35 USC § 101
	Previous rejection of claim 37 rejected under 35 U.S.C. 101, is being withdrawn due to claim amendments.
Withdrawn-Claim Rejections: 35 USC § 112(b) 
	Previous rejection of claims: I. Claims 20, 21; 24 and claims 25 and 29 depending therefrom; and 32 rejected under 35 U.S.C. 112(b); and II. Claim 35 rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments. 
Withdrawn-Claim Rejections: 35 USC § 112(a) 
	Previous rejection of claims 20, 21, 24, 25, 29, 30, 32 and 34-35 rejected under 35 U.S.C. 112(a) for written-description, enablement and Biologic-Deposit, is being withdrawn due to claim amendments and submission of an Affidavit.
Withdrawn-Claim Rejections: 35 USC § 103
	Previous rejection of claims 20, 21, 24, 25, 29, 30, 32 and 34-35 rejected under 35 U.S.C. 103(a) as being unpatentable over Giuliani M., (Ph.D. Thesis, Indirizzo Biotecnologie Industriali Università di Napoli Federico II, Italy, 2009, pages 1-153) and further in view Fendrihan et al., (Adaption of Microbial Life to Environmental Extremes, Chapter 7, 2017: 147-199), Grgic et al., (poster presented at Norsk Biokjemisk elsilap meeting in Tromsg, Norway, 21-24 January 2016, one page, in IDS), Hjerde et al., (BMC Genomics, 2015, Vol. 16:447, pages 1-13, in IDS), UniProt/TreEMBL database, Accession#A0A090IPR9 (disclosing the signal-peptide sequence and having 100% sequence identity to SEQ ID NO: 1 of the instant invention) and Accession#LN554846 (disclosing the encoding polynucleotide sequence having 97.3% sequence identity to SEQ ID NO: 2 of instant invention; see provided sequence alignments), is being withdrawn due to claim amendments.
New-Claim Objections
	Claim 33 objected, due to the following informality: Claim 33, line 1 recites “claims 30” is a spelling/typographical error; should read as “claim 30”.
New-Claim Rejections: 35 USC § 103
Necessitated by claim amendments/new claims 
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claims 30, 34, 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asakura et al., (US 8,993, 279) and further in view of Sorum N., (US 9,446,108) and Grgic et al., (poster presented at Norsk Biokjemisk elsilap meeting in Tromsg, Norway, 21-24 January 2016, one page, in IDS). 
Claims 30, 34, 35 and 38, as interpreted are directed to encompass: genus of polypeptides and the encoding polynucleotides in the claimed method i.e., a method of producing any protein, said method comprising culturing any strain of Aliivibrio wodanis host cell comprising any heterologous nucleic acid molecule of undefined and unlimited structures and encoding said protein of undefined and unlimited structures (as in claim 30).
Regarding claims 30, 34 and 38, Asakura et al., (US 8,993, 279) teach recombinant production of polypeptides of interest/many enzymes of interest in Vibrio sp., and suggest Vibrio wodanis  as one of the host cell for expression (Aliivibrio wodanis and Vibrio wodanis are one and the same microorganism and is a psychrophilic microorganism; see Urbanczyk et al., Int. J. Syst. Evol. Microbiol., 2007, Vol. 5: 2823-2829), including expression vector systems and the industrial advantages of said reference expression system. Applicants’ are directed to the following sections in Asakura et al., (US 8,993, 279): Abstract and entire document; Vibrio wodanis as a transformant host cell, col. 3, line 38 & col. 5, line 55; many polypeptides/enzymes expressed in said transformant, col. 2, lines 65-67 to col. 3, lines 1-2; plasmids/expression system for cloning and expression of enzymes of interest, col. 10, lines 47-67; transformation method for introducing expression plasmids encoding the enzymes of interest in Vibrio sp., host cell, separation of culture medium and isolation of transformed host cell, col. 11, lines 29-34, cols. 22-23, Example 4-5.
However, Asakura et al., (US 8,993, 279) do not disclose or explicitly teach said host cell is cultured at a temperature of 40C to 180C (as in claim 34). 
	Regarding claim 34, Sorum N., (US 9,446,108), advantageously teach isolation and culturing of Aliivibrio wodanis at a temperature of 40C to 180C and reconstitution of components of said isolated and cultured Aliivibrio wodanis in suitable buffers and excipients; see Abstract; col. 7, lines 57-67 to col. 8 lines 1-25, col. 10, lines 16-26; col. 12, lines 24-31; cultured at a temperature of 40C to 180C, col. 25, lines 5-11, lines 28-35 and col. 26, lines 12-28; Experimental section, col. 29; and entire document. 
Additionally regarding claims 30, 34, 35 and 38, such as the growth of the microorganism at low temperature and easy to transform and express many psychrophilic polypeptides of interest/enzymes of interest that are active at low temperatures, reference expression vectors, and the many advantages of recombinant production of useful proteins (enzymes that are active at low temperatures), construction of fusion proteins, selection of vectors including vectors comprising constitutive and inducible promoters, transformation of psychrophilic microorganisms with any desired characteristics and cellular context are well known within the art: for example, see Grgic et al., (poster presented at Norsk Biokjemisk elsilap meeting in Tromsg, Norway, 21-24 January 2016, one page, in IDS). These advantages include a) the ability to produce much larger quantities of the protein cloned into suitable expression vectors, b) being able to produce the protein in more easily handled organisms or organisms of interest with suitable characteristics depending on the experimental need (host cells), c) construction of fusion proteins with suitable tags/heterologous polypeptides for easy detection and purification of expressed proteins or endowing said polypeptide with additional biological and biochemical properties, d) appropriate targeting of expressed polypeptides to the sub-cellular compartment of interest in the host cell of interest by expressing said polypeptide as a fusion protein comprising heterologous signals such as leader sequences or signal-peptides, e) for reducing the number of steps necessary for the purification of a protein, f) producing the protein in a purer form by using an organism that does not include naturally occurring contaminants of the protein, and g) and advantages of using different cellular context for the expression and production of polypeptide or fusion protein of interest.
Therefore, it would have been obvious to a person of ordinary skill in the art to combine and modify the teachings of Asakura et al., and utilize the isolation and culturing of  Aliivibrio wodanis at a temperature of 40C to 180C as disclosed by Sorum N., and utilize the expression vectors of Grgic et al., in the claimed method of the instant invention. Motivation to do so derives the from the fact that psychrophilic polypeptides of interest/enzymes of interest that are active low temperatures from various sources are employed in various industrial settings as suggested by Grgic et al., and the combined references Asakura et al., Sorum N., and Grgic et al., also provide the structural and functional elements of the instant invention (Teaching, Suggestion, Motivation and Expectation of Success).
Given this extensive teaching in prior art (Asakura et al., Sorum N., and Grgic et al.,) i.e., a method of producing any protein, said method comprising culturing any strain of Aliivibrio wodanis host cell comprising any heterologous nucleic acid molecule of undefined and unlimited structures and encoding said protein of undefined and unlimited structures, as taught by the instant invention and as claimed in claims 30, 34, 35 and 38 is not of innovation but of ordinary skill in the art and the expectation of success is extremely high i.e., “a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.”KSR, 550 U.S. at, 82 USPQ2d at 1397”. 
Therefore, claims 30, 34, 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asakura et al., (US 8,993, 279) and further in view of Sorum N., (US 9,446,108) and Grgic et al., (poster presented at Norsk Biokjemisk elsilap meeting in Tromsg, Norway, 21-24 January 2016, one page, in IDS).
Applicants’ have presented following arguments for traversing the 35 USC § 103 following claim amendments and said arguments are relevant for the new rejection above necessitated by claim amendments (see pages 19-21 of Applicants’ REMARKS dated 06/22/2022). 
	Applicants’ argue:“… Claims 30, 32, 34, and 35 are directed to methods for producing a protein in an Aliivibrio wodanis host cell. The inventors have surprisingly discovered that A. wodanis as an excellent host for the expression of heterologous proteins…”.
Reply: Applicants’ arguments have been fully considered but are not deemed persuasive for the following reasons: Contrary to applicants’ arguments and assertions, examiner maintains the position that the use of Vibrio sp., and Aliivibrio wodanis in the recombinant production of polypeptides of interest including expression vectors, and methods for transformation and expression of proteins of interest is well known in the art i.e., Asakura et al., (US 8,993, 279) disclose recombinant production of polypeptides of interest/many enzymes of interest in Vibrio sp., and suggest Vibrio wodanis  as one of the host cell for expression (Aliivibrio wodanis and Vibrio wodanis are one and the same microorganism and is a psychrophilic microorganism); for details see the rejection above. 
Hence, the expectation of success is high, as the structural and functional elements of the instant invention, as claimed in claims 30, 34, 35 and 38 is taught in the combined teachings of cited prior art. Examiner in the rejection above has also provided motivation and suggestion to modify the primary (applied reference) by the secondary references (teaching references).
(i)  In the light of the above teachings in the prior art (analogous art), examiner holds the position that applicant’s arguments are directed against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
 (ii) Obviousness does not require an absolute certainty of success but merely a reasonable expectation thereof, so long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art and this is sufficient to establish a prima facie case of obviousness; 
(iii) Moreover, the objectives of the cited references need not be the same as the instant invention to be used in an Obviousness rejection. So long as the motivation or suggestion to combine the teaching of the cited references is known or disclosed in the prior art and is obvious to one skilled in the art. This is sufficient to establish a prima facie case of obviousness; and
(iv) The Supreme Court has acknowledged: 
When a work is available in one field of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one. If a person of ordinary skill can implement a predictable variation...103 likely bars its patentability...if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person's skill. A court must ask whether the improvement is more than the predictable use of prior-art elements according to their established functions ...... the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results (see KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 U.S. 2007) (emphasis added). 

Therefore, examiner continues to take the position that each and every element of the instant invention is taught in the combination of cited references and that the combined teachings in the cited prior art provides a reasonable expectation of success and predictability for the method of use of claimed composition and the claimed benefits are very much expected and predictable. 
The cited references are in congruence with the obviousness rejection and teach all limitations of the instant claims i.e., meet all the criteria and parameters (Teaching, Suggestion and Motivation) as defined by Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966) and the rationale for TSM test (Teaching, Suggestion and Motivation) according to the KSR ruling.
In addition, examiner continues to hold the position that examiner has endeavored to base the obviousness rejection based on the following Exemplary rationales that may support a conclusion of obviousness include:
(A) Combining prior art elements according to known methods to yield predictable results; 
(B) Simple substitution of one known element for another to obtain predictable results;
(C) Use of known technique to improve similar devices (methods, or products) in the same way;
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E) “Obvious to try”– choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Summary of Pending Issues
The following is a summary of issues pending in the instant application
Claims 30, 34, 35 and 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Asakura et al., (US 8,993, 279) and further in view of Sorum N., (US 9,446,108) and Grgic et al., (poster presented at Norsk Biokjemisk elsilap meeting in Tromsg, Norway, 21-24 January 2016, one page, in IDS). 
 Claims 32 and 33 are objected as they depend from rejected base claim 30.
Claims 20-21, 24-25, 29 and 37 are allowed.
Claims 1-3, 6-11, 13-15, 23 and 27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GANAPATHIRAMA RAGHU whose telephone number is (571)272-4533. The examiner can normally be reached on M-F 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652